Citation Nr: 1222147	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a respiratory disability, to include bronchitis and chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1967.  His active service was in Korea from March 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for PTSD, malaria, and chronic bronchitis was denied therein.  The Veteran perfected an appeal as to each of these determinations.  

In a February 2010 decision, the Board recharacterized the issue of entitlement to service connection for bronchitis more broadly into one of entitlement to service connection for a respiratory disability to include bronchitis and COPD pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The issue of entitlement to service connection for PTSD also was more broadly recharacterized into one of entitlement to service connection for an acquired psychiatric disorder including PTSD, anxiety, and depression pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then denied service connection for malaria, for a respiratory disability, and for an acquired psychiatric disorder.  The Veteran again appealed each of these determinations.  

Together the Veteran and VA filed a Joint Motion for Remand before the United States Court of Appeals for Veterans Claims (Court) in March 2010.  This Motion, which requested that the Board's decision be vacated and this matter be remanded, was granted in an Order issued by the Court later that month. 

In May 2011, the Board remanded this matter for additional development in accordance with the terms of the Joint Motion for Remand.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  Discussed below is that this development fully or at least substantially has been completed.  Therefore, adjudication on the merits now may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The first issue listed above has been added by the Board as a result of the aforementioned development.  It led to the discovery that the Veteran previously filed a claim of entitlement to service connection for PTSD which ultimately was denied by the Board.  This determination became final because the Veteran did not appeal it.  Due to the late stage of this discovery, no consideration thus far has been given to whether service connection for an acquired psychiatric disorder is a new issue or was adjudicated in the aforementioned previous final denial such that it is an issue involving reopening.  

Separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (1996).  In considering whether an issue is new or one to reopen when varying diagnoses are involved, the focus thus is "on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The issue of entitlement to service connection for a nervous condition was determined in Velez not to be a new claim when the issue of entitlement to service connection for a stress disorder previously had been adjudicated, for example.  Id.  Each had the same factual basis given that overlapping symptoms were involved.  Id.  

The same is true here.  Indeed, the Veteran's previous denial of service connection for PTSD and his instant service connection issue for an acquired psychiatric disorder both relate to his psychiatric symptoms which he asserts are due to his service.  Whether reopening is merited based on receipt of new and material evidence therefore must be considered.  Such consideration is given herein in the first instance because the matter is jurisdictional.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  No prejudice arises to the Veteran as a result because the resolution is favorable to him.

This resolution is based on consideration of the Veteran's claims file in addition to his Virtual VA "eFolder."  So are the following determinations with respect to service connection for malaria and for a respiratory disability.  Adjudication on the merits with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, which now again is expansively recharacterized pursuant to Clemons to include depressive disorder NOS, is not yet in order.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for venereal disease and for erectile dysfunction were adjudicated in the aforementioned January 2008 rating decision.  As noted below, however, service treatment records (STRs) which were unavailable at the time of this adjudication now are available.  "At any time after VA issues a decision on a claim, if VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c)(1).  Jurisdiction to undertake such reconsideration lies with the Agency of Original Jurisdiction (AOJ).  Accordingly, the aforementioned issues are referred to the AOJ for this to be completed.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in an April 2002 decision.  This decision was not appealed.  

2.  Some of the evidence received subsequent to the Board's April 2002 decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran currently does not have malaria or any disability attributable to malaria.

4.  The Veteran's current respiratory disability is not related to his active service in any manner or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1100, 20.1103 (2011).

2.  Some of the evidence received since the April 2002 Board decision is both new and material, and the issue of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for malaria have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for establishing service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, it is noted that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.  The Board herein once again remands the second issue on appeal, so a discussion of the duties to notify and assist with respect to it would be premature.  The Board herein denies the benefit sought with respect to the third and fourth issues on appeal concerning malaria and a respiratory disability.  Discussion of the duties to notify and assist as it pertains to these issues therefore is needed.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

An allegation of prejudice with respect to notice is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  At no point has the Veteran alleged any such prejudice.  Neither did his representative before the Court.  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2006 of the criteria for establishing direct service connection and the evidence required in this regard.  He was notified via letter dated in January 2007 of the criteria for establishing secondary service connection and the evidence required in this regard.  Both of these letters additionally notified him of his and VA's respective duties for obtaining evidence as well as of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ, which in this case also is the RO, in January 2008.  Nothing more is required.  It follows that the March 2008 letter readdressing all notice elements went above and beyond what was necessary.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

As set forth in the Board's May 2011 remand, the Veteran's STRs had been obtained and associated with a claims file identified by Social Security number around 1999.  A new claims file identified by a non-Social Security number (C number) was created when he filed the instant claim in 2006.  Attempts to locate the old Social Security number claims file containing the STRs and combine it with the non-Social Security number claims file were unsuccessful.  STRs accordingly were unavailable at the time of the January 2008 rating decision and the Board's February 2010 decision.  Additional such attempts were undertaken in compliance with the May 2011 Board remand.  They ultimately were successful.  The Veteran was informed of this via telephone in September 2011.  

The May 2011 Board remand also directed that attempts be made to obtain any service records regarding the Veteran being admitted for malaria dated in or around May 1966 from the 8th Army Hospital in Seoul, Korea.  In compliance therewith, the National Personnel Records Center performed a search of active duty inpatient clinical records from this facility for the entire month of May 1966.  However, no records were located.  The Veteran was informed of this via telephone in September 2011.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  He responded negatively when asked if he had any such records.  A contemporaneous formal finding of unavailability therefore was made.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

Before the Board's May 2011 remand, VA obtained the Veteran's service personnel records (SPRs), Social Security Administration (SSA) records, and VA treatment records.  An attempt was made to obtain updated VA treatment records pursuant to this remand, but there were none.  

Pertinent private treatment records from Dr. G.W. were obtained prior to the May 2011 Board remand.  This remand directed that attempts be made to obtain such records from Dr. R.G.  An attempt was made in August 2011.  In September 2011, a response was received that no records were available because the Veteran's chart had been destroyed since his last visit was in June 1997.  No further attempts accordingly were made.  Of note, however, is that the original Social Security number claims file contains a letter from Dr. R.G.

No VA medical examination or VA medical opinion has been obtained with respect to the malaria and respiratory disability issues on appeal.  In determining whether such medical examination or opinion is required, four factors are for consideration.  They are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability, and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding malaria and a respiratory disability because these factors have not been met.  Discussed below is that there is no indication of a current disability involving malaria or a residual thereof.  Although there is a current respiratory disability, discussed below is that there is no indication of the in-service occurrence of a respiratory disease or pertinent event.  Further discussed below is that there is no indication that the current respiratory disability may be associated with the Veteran's active service or a service-connected disability.  

It is significant that the Veteran has not identified any particular development not addressed above that is necessary for a fair adjudication of the claim but has not been undertaken.  Neither did his representative before the Court.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

Service connection for PTSD was denied by the Board in an April 2002 decision, as noted above.  It was found that, although there was conflict regarding diagnosis, the Veteran did not have PTSD.  It further was found that there was no corroborating evidence concerning any of his claimed in-service stressors and that there was no link between such a stressor and his current psychiatric symptoms.  Pertinent evidence of record as of the time of the aforementioned determination included a DD-214, STRs, statements and testimony from the Veteran, a statement from M.V., letters from private physicians, and VA examinations.  

In various statements but mostly in his testimony at an April 2000 Decision Review Officer hearing, the Veteran identified the following in-service stressors:  (1) being on standby to be sent to Vietnam, (2) hearing that his stateside bunkmate was killed within a few weeks of being sent to Vietnam, (3) seeing a soldier losing half his face from the back blast of a Howitzer during a training exercise, (4) going on patrol including night patrol in the demilitarized zone in Korea, (5) hearing that four or six soldiers he did not know personally but had known of were killed in the demilitarized zone after falling asleep while on patrol, (6) seeing old helmets and rifle butts decaying in the demilitarized zone, and (7) hearing propaganda speakers from North Korea.  He did not specify exactly when any of these stressors took place other than 1966.  He also could not specify the names of those involved, though he guessed at some names/other identifying information.  The Veteran and M.V., his cohabiter for 13 years as of March 1999, reported on his psychiatric symptoms.  This predominantly included nightmares beginning in the early 1990's.

The DD-214 reflects that the Veteran was a light weapons infantryman.  STRs reflect that he denied psychiatric symptoms and was found to be psychiatrically normal upon clinical evaluation in March 1965 as well as in March 1967.  They also reflect that at some point after March 1967, he indicated there had been no change in his medical condition.  Dr. R.G. indicated in an April 1995 letter that the Veteran has chronic depression.  Anxiety depression was diagnosed upon VA general medical examination in January 1997.  Major depression and panic disorder with agoraphobia were diagnosed upon VA mental disorders examination in February 1997 and VA PTSD examination in July 1999.  It was noted at this latter examination that the Veteran did not recall a major traumatic event occurring during his military service.  Dr. A.Y. mentioned depression in letters dated in August 1998 and October 1999.  Dr. A.Y. also diagnosed depressive disorder and PTSD therein.  He opined that the PTSD was due to the Veteran's service in Korea.  A few of his claimed in-service stressors were set forth.

The Veteran was notified of the April 2002 Board decision as well as of his appellate rights.  In an October 2002 statement, he requested reconsideration which was denied in December 2002.  He did not appeal, however.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100.  

A final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence associated with the claims file since the Board's April 2002 decision includes the following.  In several statements, the Veteran again recounted the third and fifth through seventh of his previously identified in-service stressors.  He still could not specify exactly when any of these stressors took place in 1966, with the exception of the fifth in approximately June 1966, or the names of those involved though he continued to guess at some names/other identifying information.

Obtained SPRs include an April 1967 letter of commendation confirming that the Veteran was first cook and acting mess sergeant.  A May 1996 SSA mental evaluation indicates that the Veteran became depressed and anxious in 1995 after a work accident a few years earlier.  It was noted that he had two years of active service.  The diagnosis included, in pertinent part, history of depression.  A July and August 1996 SSA psychological evaluation makes no reference to the Veteran's active service.  It indicates that his inability to attain employment resulted in severe depression in 1977, then he eventually found a job which he held for a number of years, and that he had psychiatric difficulties in the ensuing years following a work accident.  General anxiety disorder and dysthymic disorder were diagnosed.  Depression was mentioned and characterized as both chronic and longstanding.  In a March 1997 decision, the Veteran was deemed disabled by the SSA partially as a result of his psychiatric state.  September 2005 VA treatment records document diagnoses of depression and depressive disorder NOS.  Beginning in January 2006 Dr. G.W.'s private treatment records contain diagnoses of depression and anxiety.  

In February 2007, the Joint Service Records Research Center (JSRRC) responded to a request for information concerning the Veteran's third and fifth identified in-service stressors.  The only significant events for his unit in May and June 1966 were change of command ceremonies.  That six American soldiers were killed in November 1966 while on patrol in the Korean demilitarized zone was confirmed, however.  The Veteran submitted a report of casualty information to include in the Korean demilitarized zone from 1966 to 1969 in September 2008.  It notes that 43 individuals were killed in action or died of wounds while 111 were wounded in action.  A formal finding was made in July 2009 that there was a lack of information required to attempt verification of the Veteran's identified in-service stressors.  

No consideration was given in the April 2002 Board decision to the evidence referenced in the preceding paragraphs.  Therefore, this evidence is new.  It also is material because it concerns an unestablished fact necessary to substantiate service connection.  The evidence at the time of the Board's decision revealed numerous psychiatric disorders diagnosed starting in the mid to late 1990's.  The evidence now reflects numerous psychiatric disorders, to include some unknown to the Board in April 2002, diagnosed as early as 1977 and consistently from the mid 1990's through the mid 2000's.  

Given the aforementioned difference, there is no problem of cumulative or redundant evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection finally has been raised under the low threshold of Shade by the new and material evidence when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires additional development.  The grant of service connection may be warranted following completion of this development.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.

III.  Service Connection

The Veteran contends that he was hospitalized during his active service because he contracted malaria.  He notes chronic high temperatures in this regard.  He indicated on one occasion that his malaria currently is in a dormant or latent phase but could manifest again at any time while he indicated on another occasion that he has had episodes of malaria since service.  Regarding a respiratory disability, the Veteran contends that he developed bronchitis during his active service.  He has stated that this condition is chronic, that he has had many episodes of it since active service, and that he still has such episodes.  The Veteran further contends that his chronic bronchitis stems from him contracting malaria during active service.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of it during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for tropical diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(b).  First, the Veteran must have 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a tropical disease such as malaria to a compensable degree either within one year from the date of separation from service or at a time when standard accepted treatises indicate that the incubation period commenced during service.  38 U.S.C.A. § 1101(4), 1112(a)(2); 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if these circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(b).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

STRs reflect the following. The Veteran denied all symptoms with the exception of severe tooth or gum trouble in March 1965.  He was found to be normal in all respects upon clinical evaluation at that time.  In October 1965, bacterial pharyngitis was diagnosed.  In April 21, 1966, the Veteran was admitted to the "ward" overnight with a diagnosis of acute exudative tonsillitis.  Marked improvement was noted upon follow up on April 23, 1966.  A chest X-ray showed that the Veteran's lungs were within normal limits in June 1966.  His chest, ears, nose, and throat in addition to this chest X-ray were found acceptable enough for him to handle food later that same month.  In March 1967, a chest X-ray showed that his lungs still were within normal limits.  The Veteran denied all symptoms with the exception of venereal disease later in March 1967.  This included denials of ear, nose, or throat trouble as well as sinusitis, asthma, shortness of breath, and chronic cough.  He was found to be normal in all respects upon clinical evaluation at that time with the exception of venereal warts.  

SPRs additionally reflect the following.  An April 1967 letter of commendation confirms that the Veteran was first cook and acting mess sergeant.  In August 1968, he indicated "to the best of [his] knowledge and belief" with respect to the reserves that he did not have a medical condition or physical defect that would prevent his performance of active service.

In the aforementioned April 1995 letter, which is addressed to the New York State Department of Social Services Office of Disability Determinations, Dr. R.G. reports treating the Veteran since December 1989.  Dr. R.G. then lists the Veteran's symptoms but none are respiratory in nature.

A May 1996 SSA record from Dr. K.S. indicates that the Veteran's lungs were clear.

Upon VA general medical examination in January 1997, the Veteran stated that he had had no medical illnesses of consequence.  He denied cardiorespiratory problems such as shortness of breath.  

Dr. G.W.'s private treatment records reveal the following.  In May 2005, the Veteran complained of "acute bronchitis."  Beginning at this time, a diagnosis of COPD was made.  Persistent cough and shortness of breath further were diagnosed in July 2005 while status post pneumonia was diagnosed in August 2005.  

A VA treatment record dated in September 2005 and signed by a staff physician lists "chronic tobacco use with early stages of" COPD among the Veteran's past medical history.  Either then or at some point before January 2008, COPD was diagnosed.

The Veteran submitted medical treatises in August 2008 documenting the prevalence of vivax malaria in Korea to include in the late 1960's.

At the outset, it is noted that some of the findings made herein are different than those made in the Board's February 2010 decision.  This is because the Board now is more informed than previously.  Of particular import in that regard is the fact that the old Social Security number claims file containing STRs now has been combined with the non-Social Security number claims file containing the instant claim.

The Board finds, given the above, that service connection for malaria as well as for a respiratory disability is not warranted.  All necessary requirements for establishing entitlement to this benefit are not met with respect to either.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran currently has a respiratory disability.  He filed the instant claim in August 2006.  In the preceding year or subsequent thereto, a few respiratory diagnoses were made.  Among them were persistent cough and shortness of breath.  Symptoms "alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically addressing pain).  Here, no diagnosis of the underlying malady/condition of bronchitis has been made.  This is despite the Veteran's complaint that he had "acute bronchitis" and similar statements indicating that he currently gets episodes of bronchitis.  The underlying maladies/conditions of pneumonia and COPD have been diagnosed, however.  Pneumonia was not noted to be current but rather resolved (status post).  Yet the same cannot be said of COPD.  COPD indeed was diagnosed from at least 2005 through 2008.  

The Veteran report of bronchitis as a residual of in-service malaria is acknowledged.  Since there is no current diagnosis of bronchitis or any other respiratory condition other than COPD, his report liberally is construed as one of COPD as a residual of in-service malaria.  This will be addressed below.  It indeed goes more to how COPD might be related to the Veteran's service than to whether or not there exists a current disability with respect to malaria.

A current disability of malaria or a residual thereof is not established.  The recent post-service evidence fails to mention malaria whatsoever.  It follows that no episodes of malaria have been documented.  It also follows that no condition has been found to be attributable to malaria.  

Significantly, the Veteran has not provided a detailed account of his malaria symptoms.  Acknowledgement is given, however, to the fact that he has reported high temperatures in asserting that he has malaria episodes.  He is competent in this regard because fever incidents would be personally experienced by him.  Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  The Veteran is competent to indicate that he contracted malaria during service and that he was hospitalized as a result because these events would have been experienced by him personally.  However, he is not competent to conclude that they are due to malaria.  See Layno, 6. Vet. App. at 465.  Based on consideration of many factors, however, he is not credible in this regard.  

Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Malaria inherently is not simple to identify.  It can be episodic, and it is characterized by high fever.  See Dorland's Illustrated Medical Dictionary 1112 (31st ed. 2007) (malaria "may follow a chronic or relapsing course" and "is characterized by prostration with paroxysms of high fever" and other symptoms); see also Merriam-Webster 's Collegiate Dictionary 751 (11th ed. 2003) (malaria "is characterized by periodic attacks of" symptoms including fever).  Yet numerous other conditions also are episodic and/or characterized by fever.  Further, many types of malaria exist.  Id.  The Veteran cannot simply be reporting a contemporary medical diagnosis of malaria episodes or for his description of high temperatures to be used in support of a later diagnosis of malaria by a medical professional because, as discussed above, no such diagnosis exists.  

Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  38 U.S.C.A. § 1154(a).  It is facially plausible that the Veteran here had in-service malaria.  He indeed has submitted medical treatises documenting the presence of one type of malaria in Korea where he was stationed.  However, the Board emphasizes that the STRs are negative for mention of malaria.  They rather reveal that the Veteran was admitted to the "ward" for tonsillitis.  No pertinent hospital service records were found.  The Veteran additionally has been inconsistent.  Of import is that he did not report malaria a few months prior to his separation from active service in 1967.  He also stated he did not have a condition/defect that would prevent him from active service just over a year following his separation in 1968.  This precludes presumptive service connection based on malaria within one year from the date of separation.  Finally, the Veteran reported no medical illnesses of consequence almost 30 years after his separation from active service in 1997.  This weighs substantially against presumptive service connection based on malaria manifesting within a time when accepted treatises indicate that the incubation period commenced during service.  The aforementioned raises considerable suspicion as to the Veteran's motive.  It is reiterated that he is self-interested in that he potentially could gain financially if service connection is granted.

Even if in-service malaria had been established, it second is noted that the Veteran is not competent to state that a respiratory disability such as his current COPD is a residual of malaria because he is a layperson.  See Jones, 12 Vet. App. at 460; Cromley, 7 Vet. App. at 376; Espiritu, 2 Vet. App. at 492.  No competent evidence confirming this to be the case is of record.  It is noted that malaria typically is characterized by symptoms such as fever, as noted above, as well as chills, sweating, anemia, and splenomegaly.  See Dorland's at 1112; Merriam-Webster 's at 751.  Vivax malaria, the type identified in Korea according to the medical treatises submitted by the Veteran, typically is characterized by fever and anemia.  See Dorland's at 1113.  Further noted is that service-connected malaria is rated pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6304.  This code mentions only "residuals such as liver or spleen damage."

In sum, the preponderance of the evidence does not show a current disability of malaria or residual of malaria.  The benefit of the doubt rule thus is not applicable regarding malaria.  Indeed, it would require resort to speculation or remote possibility to conclude that the Veteran has a current disability concerning malaria.  Such is prohibited.  See 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30 (1993).  There can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for malaria accordingly is denied on this basis.  It is unnecessary to proceed by considering whether the other requirements for establishing this benefit under all applicable theories are met since doing so would not alter the denial.

The next question accordingly is whether the Veteran incurred a respiratory injury or disease during service or aggravated a preexisting respiratory injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, no respiratory problems were noted upon the Veteran's entrance into service.  There is no evidence at all, let alone clear and unmistakable evidence, indicating that any respiratory problem existed before service.  No consideration of whether there is clear and unmistakable evidence that a respiratory problem was not aggravated in-service therefore is required.

STRs are silent with respect to COPD.  They show that Bacterial pharyngitis was diagnosed in 1965, however.  Yet chronicity does not exist because this diagnosis was made once and not repeated.  Indeed, no respiratory abnormalities were found on numerous occasions thereafter during service in 1966 and 1967.  The first post-service evidence of any respiratory problem to include COPD was not until 2005.  Continuity of symptomatology thus is not established by the evidence.  

Nevertheless, the Veteran asserts continuity of symptomatology since service.  Lay evidence may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

The Veteran is competent to assert that he has had respiratory problems since active service because they would have been experienced by him.  See Id.  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence, as discussed above is the case here, in combination with other factors may lead to the determination the a lay witness is not credible.

It is facially plausible that the Veteran would experience respiratory problems since his active service.  Yet several of the other credibility factors lead to the conclusion that is not the case.  Indeed, the Veteran's assertion of continuity of respiratory symptomatology is inconsistent with the other evidence.  He denied such symptoms a few months prior to his separation from active service in 1967.  He impliedly did so again in indicating that he did not have a condition/defect that would prevent him from active service in 1968.  Dr. R.G.'s list of the Veteran's symptoms in 1989 did not include those of a respiratory nature, and the Veteran denied such symptoms upon general medical examination in 1997.  It is unlikely that the Veteran would not have reported them had they existed on these latter two occasions.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) ( a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  It would have been in his interest to report them to Dr. R.G. as Dr. R.G. supplied information for consideration with respect to disability determination.  No reason is found for why he would have denied them when specifically asked about them at what essentially is a comprehensive physical.  

The timing in this case further has not gone unnoticed.  The Veteran filed for service connection for a respiratory disability in August 2006.  In other words, he filed over 39 years after his separation from active service.  This delay cannot be ignored.  See Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim weighs against it).  Neither can the passage of over 38 years between the Veteran's separation from active service and documentation of both his complaint of a respiratory problem as well as a diagnosis of the current respiratory disability of COPD.  Such a lengthy period of silence is a factor that tends to weigh against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such a lengthy period of silence additionally raises considerable suspicion as to the Veteran's motive.  It indeed suggests that his assertion of continued respiratory problems was based on his self-interest in gaining financially.  As noted above, if the assertion is found to be both competent and credible, service connection would be granted.  That potentially could result in the Veteran's receipt of VA compensation benefits.

Acknowledgement is given to the fact that, even putting aside continuity of respiratory problems/symptoms, the Veteran believes his current respiratory disability of COPD is related to his active service.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The question of service nexus in this case is medical in nature, however, especially in light of the complexities of the respiratory system, the numerous potential causes of COPD, and the number of years that have passed since active service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as a layperson without such knowledge, training, and/or experience, the Veteran is not competent to render an opinion that there exists a relationship between his active service and his current COPD.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

No actual opinions, whether positive or negative, from competent medical professionals are of record.  However, acknowledgement is given to the mention by a staff physician of "chronic tobacco use with early stages of" COPD.  This strongly suggests a nonservice cause.

All that remains is consideration of the Veteran's assertion that his current respiratory disability of COPD is attributable to in-service malaria.  To the extent this is an argument for secondary service connection, service connection for malaria is not awarded herein.  Secondary service connection therefore cannot be established at this time.  To the extent that this is not an argument for secondary service connection, COPD is not found to be related in-service malaria.  In this regard, the Board highlights that even if the Veteran was service-connected for malaria, the idea that COPD would be a residual thereof is suspect.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304. (Refers only to "residuals such as liver or spleen damage.")

The preponderance of the evidence, in sum, is against the Veteran's entitlement to service connection for a respiratory disability under all applicable theories of entitlement.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.


ORDER

New and material evidence having been submitted, entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal regarding this issue is granted.

Service connection for malaria is denied.

Service connection for a respiratory disability is denied.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Records

VA's duty to assist includes making reasonable efforts to help procure pertinent records, as noted above.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When VA becomes aware of the existence of relevant non-Federal (i.e. private) records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (c)(1)(ii), (c)(3).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

In approximately October 1996, prior to the Veterans Claims Assistance Act of 2000 imposing the duty to assist upon VA, the Veteran indicated during the pendency of his nonservice-connected pension claim that he received treatment from Dr. L.B.  He indicated that Dr. L.B. had a Psy.D. and provided contact information in the form of an address and telephone number.  VA requested treatment records from Dr. L.B. via a November 1996 letter.  However, no records or other response was received.

There is no indication that the Veteran has been requested to provide information sufficient to identify and locate Dr. L.B.'s treatment records and to authorize their release to VA or alternatively to supply them to VA himself at any point since he filed the instant claim.  This is not surprising since the above concerning Dr. L.B. are contained in the old Social Security number claims file that was not associated with the non-Social Security number claims file containing the instant claim until recently.  On remand, the aforementioned requests must be made.

II.  Medical Examination and Opinion

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Both the January 1997 VA mental disorders examination and the July 1999 VA PTSD examination are inadequate.  They indeed do not answer all questions necessary for the Board to adjudicate the Veteran's entitlement to service connection for an acquired psychiatric disorder.  Two primary reasons lead to this conclusion.

Substantial evidence has been added to the claims file since these examinations, as discussed above.  Also as discussed above, additional evidence may be forthcoming on remand.  Medical examinations and opinions are adequate when based on consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Unless it can be shown that the examiner otherwise is familiar with the Veteran's medical history, this consideration entails review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Neither of the aforementioned examinations included a medical opinion regarding etiology.  The VA mental disorders examinations was not undertaken for the purpose of evaluating entitlement to service connection but rather for the purpose of evaluating entitlement to a nonservice-connected pension.  Accordingly, no medical etiology opinion was needed.  The VA PTSD examination, which was undertaken for the purpose of evaluating entitlement to service connection, did not include a medical etiology opinion because PTSD was not found.  While PTSD was the only psychiatric disorder considered with respect to service connection at that time, it is reiterated that service connection for the current acquired psychiatric disorders of anxiety, depression, and depressive disorder NOS now is at issue in addition to PTSD under Clemons.  An etiology opinion from an appropriate medical professional concerning each acquired psychiatric disorder currently diagnosed is needed because the Board is prohibited from rendering its own opinion on medical questions.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding private treatment records from Dr. L.B.  Request that he provide enough information to identify and locate such records and also authorize their release to VA or alternatively provide them to VA himself.  If information and authorization is provided, make reasonable efforts to obtain the records.  All action in this regard must be documented in the claims file.  Any records received shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his acquired psychiatric disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history and symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether or not the Veteran has any acquired psychiatric disorder diagnosable in conformity with the 1994 Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  For each such disorder (whether PTSD or otherwise), the examiner then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service.  This shall include as a result of one of his claimed in-service stressors, in particular a handful of soldiers being killed in the Korean demilitarized zone (as it somewhat was verified by the JSRRC), or otherwise.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each opinion rendered.  

Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If this benefit sought is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


